Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
In regards to claims 1 and 20, applicant argues the proposed combination would not produce the claimed invention and Shinohara makes clear that its data transmission to the remote monitoring device occurs in response to manual turn-off of a startup switch on the mobile work vehicle or vessel. Applicant states Shinohara transmits data asynchronously, when the switch is turned off, meaning the proposed combination would be incapable of using the plurality of matched events to generate actionable information for the working machine in real time or near real time as claimed. 
Further, applicant argues the combination would change the principle of operation of at least one of the references, and would therefore not be obvious. Applicant states Shinohara transmits data to the remote monitoring device only after the work vehicle is turned off and the principle of operation of Shinohara would need to be changed in order to produce the proposed combination and generate actionable information in real time or near real time. Applicant further states Shinohara and O’Neil contradict each other in terms of data collection, as Shinohara collects data anytime the work machine is on and O’Neil collects data only when the work machine is on a work area. To resolve this conflict, a change in the principle of invention of one of these references would be necessary. Additionally, applicant states Matthews and O’Neil contradict each other in terms of data collection as Matthews teaches that to alter speed, engine output must be changed, and engine information must be known outside the field or work area which is in contrast with O’Neil, and is therefore insufficient to render prima facie obviousness. 

Applicant argues that Shinohara teaches away from the claimed invention, by including the teaching of transmitting information only after the work machine has been turned off which is in contrast with generating actionable information in real time or near real time. 
In addition, applicant argues at least one reference shows no recognition of the problem faced by the applicant. Further that Shinohara not acknowledging real time information shows no recognition of the problem faced by the applicant and this failure to recognize the problem prevents any obvious combination of references. 
However, while Shinohara does discuss data transmission when a startup switched is manually turned to off and transmitting data recorded since the startup switch was turned on to remote monitoring system, this was never an intended combination asserted in the first office action. This is transmitting information from the remote monitoring terminal device 200 attached to the vehicle to a remote monitoring device 130. Rather, the intended combination of references was the data collection systems and methods of Shinohara with demonstration that this information could be used to determine or show relevant statistics of the work vehicle. This information is indeed collected in real time, as explained by Shinohara, actual operation data is data collected from a manual turn on of the startup switch to the latest data acquisition (Col 12 lines 62-67). Later, Shinohara further explains data may be recorded at predetermined time intervals, for example every 0.1 seconds (Col 16 lines 1-6). As such, information could indeed be determined in real time, which could then be used by the fully modified system to generate actionable information. 
Likewise, generating information in real time or near real time would not change the principle of operation of Shinohara as this is already a principle of operation present in the disclosure and is distinct from communicating information with the remote monitoring device. Further, O’Neil does not teach 
Further, Matthews, O’Neil, and Shinohara do not contradict each other and no resolution is required for a reasonable expectation of success for the reasons explained above. 
As explained, Shinohara does not teach away from the claimed invention because the turn off transmission was not an intended or stated modification of the previous office action.
Shinohara need not recognize the exact same problem as faced by the applicant to be applied in an obviousness rejection, as stated in MPEP 2141.01(a), to rely on a reference under 35 U.S.C. 103, a reference must be analogous prior art, where a reference is considered analogous if it is from the same field of endeavor, even if it addresses a different problem, or the reference is reasonably pertinent to the problem faced by the inventor. Shinohara is from the same field of endeavor and therefore is an analogous prior art that may be applied to in 35 U.S.C. 103 rejection. 
For the reasons listed above, applicant’s arguments against claims 1 and 20 are found unpersuasive. 
Applicant argues dependent claims 1-19 and 21-38 are allowable for the same reasons as the independent claims from which they depend, as well as for their own limitations. This is found unpersuasive for reasons as explained above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 20140172225) in view of Shinohara et al. (US 8983713) in further view of O'Neil et al. (US 20110270724).
In regards to claim 1, Matthews teaches a machine guidance apparatus for completing farming operations with operational efficiency on a farm having at least one field or significant location, the apparatus comprising: ([0018] an auto-guidance system may automatically steer an agricultural vehicle along a predefined path within an area such as a field.)
an agricultural work machine configured for traversing the farm, the agricultural work machine having an ECU (Electronic Control Unit) communicably coupled via a system bus to a plurality of machine system elements including an engine and sensors to control and monitor engine functions; ([0024] Agricultural vehicle 102 has an engine and a processing unit 202, software module 206 that performs speed control and vehicle guidance.)
a farm implement operationally engaged with, and operated by, the agricultural work machine to effect farming operations as the agricultural work machine traverses the farm; ([0020] agricultural vehicle may include an agricultural implement)

a data collector communicably coupled to the GPS receiver and to the system bus, the data collector configured to capture agricultural geospatial data including the location data for the work machine from the GPS receiver and engine function data from the ECU; and ([0025] positioning system 214 may determine the position of the vehicle by using for example a GPS system. This may be connected to the auto-guidance processor 106.)
a guidance system communicably coupled to the data collector, the guidance system having a memory and a processor, wherein the memory includes a stored program executable by the processor, the stored program configured to: ([0024] processing unit 202, software module 206 that executes stored processes. [0025] may include a memory unit 204.)
(a)    capture geospatially located geometries of the farm, including field boundaries and topographical features of the field; ([0034] auto-guidance system may determine that the vehicle is within a field. [0028] may store latitude, longitude, and elevation of fields.)
(b)    capture the agricultural geospatial data; ([0030] Auto-guidance system may update topological data as it is updated in real time.)
Matthews does not teach:
(c)    automatically classify the agricultural geospatial data, using the geospatially located geometries of the farm, into one or more activity/event categories including operational events, travel events, and ancillary events, to produce classified data;
(d) aggregate the classified data to create a plurality of geospatial data events;

(f)    use the plurality of matched events to generate actionable information for the working machine in real-time or near real-time; and
(g)    generate and send operational directives to the agricultural work machine based on the actionable information.
However, Shinohara teaches determining the type of operation being performed by an agricultural work machine at different locations. As explained in summary, example sensors may include sensors which output whether the vehicle is traveling or performing any work operations (Col 3 lines 17-24). Data is collected in the form of rotational speed of the engine, vehicle speed, and rotational speed of the swing motor (Col 10 lines 3-11) which can all be used to determine if the work machine is traveling, performing farm operations, or idle. The data is associated with the operation state, providing information to the user (Col 21 lines 38-39), where the operation state may show the vehicle is idling, traveling or working. This is automatically classifying data based on the state of the vehicle.
Additionally, O’Neil teaches providing at least select portions of operational data to either farmers ([0027] lines 6-10), specific work vehicle operators ([0025] lines 17-20), or other applications. This information can include when a vehicle leaves a work area ([0025] lines 17-20) which is an indication that the vehicle has completed its task on that area or that it cannot progress further under the current conditions. In this way, the completion of the planned work area operations are matched to when the vehicle leaves the work area. Once the vehicle has left the work area, new instructions for the operator may be transmitted ([0025] lines 17-20), it will then be sent a task to be completed by the operator and the vehicle according to a priority task list ([0016]). This determines actionable information and sends instructions to the work machine based on that information.

	The motivation to do so is that as acknowledged by Shinohara, determining with a monitoring device the type of operation performed at each event may provide information to the user, whether that be a farmer, client, or agricultural vehicle operator, which can be used to manage the operation of the vehicle over an extended period of time, for example by providing daily job reports, suggesting scheduled maintenance, field use, and diagnostics (Col 21 lines 42-47). Likewise, as acknowledged by O’Neil, determining that a task has been completed and transmitting a new task to an operator or an agricultural vehicle based on a determined priority task list, implementing such a system may automatically take into account factors such as weather, market prices, and scheduling requirements when determining the priority of tasks ([0016]). This allows the system to be more economically efficient. 

In regards to claim 2, Matthews teaches the apparatus of claim 1, wherein the operational directives for the working machine include: (i) instructions for increasing or decreasing the speed of the working machine to match an optimal speed generated by the model for an identified geospatial data event ([0019] auto-guidance system may alter the agricultural vehicle’s speed.); and/or (iii) instructions for altering a direction of travel of the work machine to match an optimal direction of travel generated by the model for an identified geospatial data event ([0027] steering system may alter agriculture vehicle’s trajectory.); 
 (ii) instructions for shifting gears and reducing engine speed to match optimal levels generated by the model for an identified geospatial data event; and/or (iv) instructions to turn off the working machine during non-productive times.
However, Shinohara teaches gear shift lever operation may be an indicator of manual operation adjusting engine output and rpm, both of which are related to vehicle speed (Col 13 lines 54-63), as well as a turn off at the end of a manual operation (Col 13 line 34-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the auto-guidance system of the agricultural vehicle of Matthews, as already modified by Shinohara and O’Neil, such that the vehicle may also receive instructions causing it to shift gears or turn off.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, shifting gears adjusts the speed and traction a vehicle may achieve, as well as potentially allows for better fuel efficiency. One skilled in the art would have recognized turning the vehicle off allows for saving fuel that would be used unnecessarily otherwise. As such, both these modification have the clear motivation of saving fuel and thereby reducing costs. 

In regards to claim 3, Matthews teaches the apparatus of claim 2, wherein the guidance system is configured to generate and send operational directives to the agricultural work machine in real-time or near real-time. ([0030] the topographical data is updated in real time. [0035] the topographical data is used to determine the inclination angle of the vehicle, [0036] which is then used to determine the maximum speed the vehicle may travel safely.)

In regards to claim 4, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein said automatically classify (c) comprises mapping the agricultural geospatial data to the 

In regards to claim 5, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 4, 
Matthews, as already modified by Shinohara and O’Neil, does not teach wherein said automatically classify (c) further comprises determining whether the agricultural geospatial data references speed of the equipment within an operating speed range, or within a travel speed range.
However, Shinohara teaches determining the engine working speed, idle speed, work operation speed, as well as the vehicle speed (Col 10 lines 3-11, Fig 4). This is used to determine the current operation of the vehicle. 
It would have been obvious a person having ordinary skill in the art before the effective filing date of the application to modify the automatic vehicle guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of Shinohara such that the monitoring device determining the type of operation uses information on the vehicle speed, engine speed, and motor speeds to determine what type of work is being done. 
The motivation to do so is that, as acknowledged by Shinohara and previously stated, determining with a monitoring device the type of operation performed at each event may provide useful information to the user, whether that be a farmer, client, or agricultural vehicle operator, which can be 

In regards to claim 6, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 5. 
Matthews, as already modified by Shinohara and O’Neil, does not teach wherein said automatically classify (c) further comprises determining a type of work machine and/or implement used to generate the agricultural geospatial data.
However, O’Neil teaches a monitoring system that can identify a work vehicle and the implements available to it ([0016]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the operation state determination system of the vehicle guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of O’Neil, such that the type of agricultural vehicle and the implement used are identified, and this information is used to help determine the operation state of the vehicle. 
The motivation to do so is that, as acknowledged by O’Neil, identifying which vehicles and implements are in use or available for use, allows for a priority task list to be determined ([0016]) which allows for more efficient and economic operating. 

In regards to claim 7 Matthews, as already modified by Shinohara and O’Neil, teaches the apparatus of claim 6.
Matthews, as already modified by Shinohara and O’Neil does not teach the apparatus of claim 6, further comprising an implement sensor disposed on the work machine, configured to capture the type of work machine and/or implement.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the work machine and implement determination system of the vehicle guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of O’Neil, such that the vehicle and implement are identified by sensors attached to the work vehicle and the implement. 
	The motivation to do so is the same as previously acknowledged by O’Neil, identifying which vehicles and implements are in use or available for use, allows for a priority task list to be determined ([0016]) which allows for more efficient and economic operating. Additionally, sensors are a well-known within the art means of identifying objects. 

In regards to claim 8, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein the agricultural geospatial data further comprises temporal data ([0030] the stored topographical data may be updated in real time. [0035] this information can be used to determine the vehicle’s orientation at a future time.); machine and equipment data including speed of the machine ([0046]), engine load ([0046]), fuel usage ([0046]);
Matthews, as already modified by Shinohara and O’Neil, does not teach the apparatus of claim1, wherein the agricultural geospatial data further comprises agronomic data; monitor/controller data; equipment sensor data; and combinations thereof.
However, Shinohara teaches a system with sensors determining harvest height data, which is a form of agronomic data and a number of different sensors associated with various pieces of equipment (Fig 4). Shinohara also teaches an electronic control device and engine controller that receive and send 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the automatic vehicle guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of Shinohara such that data on the harvest height and other agronomic data, implement sensors, and controllers is collected.
The motivation to do so is that, as acknowledged by Shinohara, this information can be provided and exploited by a user to manage operations of the agricultural vehicle. This could allow for a better determination of scheduled maintenance, field use, and other diagnostics (Col 21 lines 42-47). 

In regards to claim 9, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 8, wherein said location data provides a travel path of the work machine. ([0019] the auto-guidance system may load a wayline for the vehicle to travel. The wayline may be altered based on speed and location within topographic data.)

In regards to claim 10, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1.
Matthews, as already modified by Shinohara and O’Neil, does not teach the apparatus of claim 1, wherein:
the operational events comprise the work machine performing agricultural tasks within field boundaries;
the travel events comprise the work machine moving from one field to another field; the work machine moving from one significant location to another significant location; and combinations thereof;
and

However, Shinohara teaches determining the rotation of a swing motor (Col 10 lines 3-11) and other implement related data (Fig 4) which indicates when an agricultural vehicle is performing a work operation. Shinohara also teaches monitoring vehicle speed (Col 10 lines 3-11) which is used to determine when the vehicle is traveling and not performing work operations. Shinohara suggests traveling operations are for example when transporting passengers or cargo (Col 3 lines 16-23), which would be between multiple significant locations, but it could equally be traveling between fields. Shinohara can also determine when the vehicle is standing by, not moving, essentially placing the vehicle in a prepared operation state (Col 2 59-62). This could be, for example, that the vehicle is in a convenient location, ready to be loaded with cargo. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the automatic vehicle guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of Shinohara such that the determination of operating state of the agricultural vehicle includes operating states of working, traveling, and supporting. 
The motivation to do so is that, as acknowledged by Shinohara, determining the state of the agricultural vehicle among categories of working, traveling, and supporting operations, allows the user to exploit the stored information (Col 21, lines 42-47). One of ordinary skill in the art would have recognized that daily job reports could provide information on when and where more fuel is being used, for example. 

In regards to claim 11, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 10. 

Matthews does not explicitly teach wherein the operational events are selected from the group consisting of: planting; harvesting; tilling; grain or bulk crop carting; grain or bulk crop hauling; baling; seed tending; and preparation work such as swathing, windrowing, conditioning, raking, or tedding.
However, one of ordinary skill in the art would have recognized that these are all common and conventional farming work operations that can be performed by an agricultural vehicle with a common implement attached, and that as Matthews is silent as to what operations cannot be performed, it could reasonably be understood that the agricultural vehicle of Matthews is capable of performing any and all of these processes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the operation determination of the monitoring device of the auto-guidance system of Matthews, as already modified by Shinohara and O’Neil, by incorporating teachings that are well known and conventional within the art, such that the agricultural vehicle is able to perform common farm work operations and these operations are used to assess when the vehicle is performing a work operation. 
The motivation to do so is that, as these are common farming processes within the art, it would be restrictive not to include them as work operations, which one of ordinary skill in the art would have recognized would inhibit the agricultural vehicle from operating efficiently and economically. 

In regards to claim 12, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 11. 

However, Shinohara teaches the vehicle may be idling in a stand by state (Col 2 59-62). 
Additionally, O’Neil teaches creating a priority list of different tasks to be done by a work vehicle, which may include different work implements ([0016]). This means that the vehicle must perform implement switching operations. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the type of operation determined by the monitoring device of the auto-guidance system of Matthews, as already modified by Shinohara and O’Neil, such that supporting events are determined such as idling and switching implements when preparing to perform another operation. 
The motivation to do so is that, as acknowledge by Shinohara, determining the state of the agricultural vehicle such as when the vehicle is standing by, allows the user to exploit the stored information. This allows the user to assess information about the vehicle (Col 21, lines 42-47). Likewise, O’Neil acknowledges changing implements and creating a priority list of farm operations to be accomplished that takes into account factors such as weather, market prices, and scheduling, allows for a more economic and efficient operations. 

In regards to claim 13, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1. 
Matthews, as already modified by Shinohara and O’Neil, does not teach the apparatus of claim 1, wherein the actionable information is selected from the group consisting of: percentage of time the working machine spent idling during various ones of said geospatial data events; costs per acre associated with various ones of said geospatial data events; correlation of speed of working machine to 
However, Shinohara teaches determining the duration of when the engine of the agricultural vehicle is idling, traveling, or performing work operations (Col 13 lines 17-23). It would have been reasonable for one of ordinary skill in the art to assess the portion of time spent in an idling state, versus other states. Additionally, Shinohara teaches assessing the amount of remaining fuel (Fig 4) which can be views as a cost associated with various events or a cost savings associated with speed. 
Furthermore, O’Neil teaches associating different completed work assignments with recorded data such as time spent on the assignment, costs incurred, yields, and quality measurements ([0022]). A person having ordinary skill in art would have understood that the time spent on the assignment is directly related to the speed of the vehicle. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the auto-guidance system of Matthews, as modified by Shinohara and O’Neil, by further incorporating teachings from both Shinohara and O’Neil such that the system determines the duration of idling, the costs and savings associated with different operations, and the time spent on each operation. 
The motivation to do so is that, as acknowledged by Shinohara, assessing the time idling, along with other information, can be exploited by the user to provide schedules for maintenance, information on the actual use of a field, and part diagnostics (Col 21 lines 42-46). Likewise, O’Neil acknowledges that information, such as costs associated with operations and time spent per operation, can be used to assess operators with better skill levels that have lower operating costs ([0019]), which can then be used to determine the priority tasks ([0016]).

In regards to claim 14, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein the engine function data from the ECU includes speed, fuel use and engine rpm/load data. ([0046] engine output may be reduced by changing engine RPM, fuel flow rate, and air intake. This is performed to adjust the vehicle speed.)

In regards to claim 15, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein said capture (a) comprises using the GPS receiver to capture GPS coordinates of the boundaries and topographical features of a field as the agricultural work machine traverses the field. ([0028] Topographical database may store topographical data associated with each field. Information may be determined as latitude, longitude, and elevation information. [0030] the database is updated in real time to reflect changes. [0025] the positioning module determines the vehicle’s location using GPS information. Thus, because the GPS determines the current position of the vehicle, and the topographical data is updated, the field boundary coordinates too may be updated based on the GPS, as they are dependent at least in part on the topographical data.)

In regards to claim 16, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein said capture (a) comprises capturing coordinates of the boundaries and topographical features of a field from a map. ([0028] field boundary information may be stored as latitude, longitude, and elevation information accessed from a topographical map or determined by an equation mapping field.)

In regards to claim 17, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1, wherein said capture (b) further comprises capturing a speed at which the farm implement is traversing the farm. ([0044] a current speed of the agricultural vehicle may be sampled.)

In regards to claim 18, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 1.
Matthews, as already modified by Shinohara and O’Neil does not teach the apparatus of claim 1, wherein said aggregate (d) further comprises placing the plurality of geospatial data events into management categories. 
However, O’Neil teaches determining that a work implement is already coupled to a work vehicle and tailoring the task received by this work vehicle, such that it is assigned a priority task that can be performed more efficiently by that vehicle ([0019]). Additionally, operators are provided information according to their skill sets ([0019]). Converted data may be made available to a farmer on the efficiency and management of a farm ([0026]). Thus, as data is categorized into what is useful for each user, whether that be a vehicle, an operator, or a farmer, for example, which are all based off of geospatial events, the events are placed into management categories. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the auto-guidance system of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of O’Neil such that different information would be sent to different people or devices. 
The motivation to do so is that, as acknowledged by O’Neil, this information can be used to more accurately assess profit and loss ([0027]), or to instruct an efficient priority list of tasks to an operator or laborer that can account for a number of factors, such as weather, market prices, and scheduling requirements ([0016])

In regards to claim 19, Matthews, as modified by Shinohara and O’Neil, teaches the apparatus of claim 18. 

However, O’Neil teaches potential people that may receive information based off of the geospatial events such as farmers that own or run the farm ([0026)], operators of vehicles ([0019]), and farm laborers for example transporting hay bales ([0025] lines 20-25). This information may include where hay bales are located on a field and which bales may require more care in transportation ([0025] lines 20-25), which is a form of data categorized to be associated with a field, and the potential implements available for current use ([0016]) which is data categorized to be associated with a staging area as well as equipment operations. One having skill in the art would have recognized that the hay bale information reasonably could also include a storage destination, where the picked up hay bales are to be kept.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the information categorizing system and method of Matthews, as already modified by Shinohara and O’Neil, such that the information is categorized into information that aids the farmers who own or manage the farm, operators who operate agricultural vehicles, laborers, and information relating to specific areas on the farm such as fields, equipment, and staging areas and this information is provided to different people or devices to prioritize work. 
The motivation to do so is that, as acknowledged by O’Neil, this information can be used to analyze and reduce costs by providing this information to the farmer ([0026]) and determine a priority ordered list of tasks to be completed that accounts for various factors ([0016]). 

In regards to claim 20, Matthews teaches a method for completing farming operations with operational efficiency on a farm having at least one field or significant location, the method comprising: ([0018] an auto-guidance system may automatically steer an agricultural vehicle along a predefined path within an area such as a field to complete farm operations.)
providing an agricultural work machine configured for traversing the farm, the agricultural work machine having an ECU (Electronic Control Unit) communicably coupled via a system bus to a plurality of machine system elements including an engine and sensors to control and monitor engine functions, the agricultural work machine including a GPS receiver, a data collector, and a specialized guidance system including a memory and a processor, the memory including a stored program executable by the processor; ([0024] Agricultural vehicle 102 has auto guidance processor 106, an engine, a processing unit 202, memory unit 204, and software module 206 that performs speed control and vehicle auto-guidance. [0027] Auto-guidance processor 106 is connected to steering system 218 which includes sensors. [0028] topographical database stores topographical data [0030] which may be updated in real time. [0025] positioning system 214 determines agricultural vehicle’s location using for example GPS.)
operationally engaging and operating a farm implement with the agricultural work machine; ([0020] agricultural vehicle may include an agricultural implement)
capturing, with the data collector, agricultural geospatial data including location data for the work machine from the GPS receiver and engine function data from the ECU; and ([0025] positioning system 214 may determine the position of the vehicle by using for example a GPS system.)
executing the stored program to: ([0024] processing unit 202, software module 206 that executes stored processes. [0025] may include a memory unit 204.)
(a)    capture geospatially located geometries of the farm, including field boundaries and topographical features of the field; ([0034] auto-guidance system may determine that the vehicle is within a field. [0028] may store latitude, longitude, and elevation of fields.)

	Matthews does not teach: 
(c)    automatically classify the agricultural geospatial data, using the geospatially located geometries of the farm, into one or more activity/event categories including operational events, travel events, and ancillary events, to produce classified data;
(d)    aggregate the classified data to create a plurality of geospatial data events;
(e)    match the plurality of geospatial data events to planned versions of said plurality of geospatial data events within an agricultural operations model to generate a plurality of matched events;
(f)    use the plurality of matched events to generate actionable information for the working machine in real-time or near real-time; and
(g)    generate and send operational directives to the agricultural work machine based on the actionable information.
However, Shinohara teaches determining the type of operation being performed by an agricultural work machine at different locations. As explained in summary, example sensors may include sensors which output whether the vehicle is traveling or performing any work operations (Col 3 lines 17-24). Data is collected in the form of rotational speed of the engine, vehicle speed, and rotational speed of the swing motor (Col 10 lines 3-11) which can all be used to determine if the work machine is traveling, performing farm operations, or idle. The data is associated with the operation state, providing information to the user (Col 21 lines 38-39), where the operation state may show the vehicle is idling, traveling or working. This is automatically classifying data based on the state of the vehicle. 
Additionally, O’Neil teaches providing at least select portions of operational data to either farmers ([0027] lines 6-10), specific work vehicle operators ([0025] lines 17-20), or other applications. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the farming operation method of Matthews by incorporating the teachings of Shinohara and O’Neil such that the farming method includes a step in which a monitoring devices collects information and can determine the type of operation, whether travel, work, or something else at each event and following the completion of a work order, a new task can be transmitted to the agricultural vehicle based on a determined priority task list. 
	The motivation to do so is that as acknowledged by Shinohara, determining with a monitoring device the type of operation performed at each event may provide information to the user, whether that be a farmer, client, or agricultural vehicle operator, which can be used to manage the operation of the vehicle over an extended period of time, for example by providing daily job reports, suggesting scheduled maintenance, field use, and diagnostics (Col 21 lines 42-47). Likewise, as acknowledged by O’Neil, determining that a task has been completed and transmitting a new task to an operator or an agricultural vehicle based on a determined priority task list, implementing such a system may automatically take into account factors such as weather, market prices, and scheduling requirements when determining the priority of tasks ([0016]). This allows the system to be more economically efficient. 

In regards to claim 21, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein the operational directives for the working machine include: (i) instructions for increasing or decreasing the speed of the working machine to match an optimal speed generated by the model for an identified geospatial data event ([0019] auto-guidance system may alter the agricultural vehicle’s speed.); and/or (iii) instructions for altering a direction of travel of the work machine to match an optimal direction of travel generated by the model for an identified geospatial data event ([0027] steering system may alter agriculture vehicle’s trajectory.); 
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 20, wherein the operational directives for the working machine include: (ii) instructions for shifting gears and reducing engine speed to match optimal levels generated by the model for an identified geospatial data event; and/or (iv) instructions to turn off the working machine during non-productive times. 
However, Shinohara teaches gear shift lever operation may be an indicator of manual operation adjusting engine output and rpm, both of which are related to vehicle speed (Col 13 lines 54-63), as well as a turn off at the end of a manual operation (Col 13 line 34-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the farming operation method of Matthews, as already modified by Shinohara and O’Neil, such that the agricultural vehicle of the method may also receive instructions causing it to shift gears or turn off during the speed controlling steps.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, shifting gears adjusts the speed and traction a vehicle may achieve, as well as potentially allows for better fuel efficiency. One skilled in the art would have recognized turning the vehicle off allows for saving fuel that would be used unnecessarily otherwise. As such, both these modification have the clear motivation of saving fuel and thereby reducing costs. 

In regards to claim 22, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 21, comprising generating and sending operational directives to the agricultural work machine in real-time or near real-time. ([0030] the topographical data is updated in real time. [0035] the topographical data is used to determine the inclination angle of the vehicle, [0036] which is then used to determine the maximum speed the vehicle may travel safely, and adjust the current speed.)

In regards to claim 23, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein said automatically classify (c) comprises mapping the agricultural geospatial data to the geospatially located geometries of the farm to determine whether the agricultural geospatial data references a location (i) within any of the field boundaries, (ii) outside any of the field boundaries, or (iii) at an intersection of any of the field boundaries. ([0028] field boundary information may be stored as latitude, longitude, and elevation. [0025] a positioning system uses GPS coordinates to determine the location of the agricultural vehicle, this is also used to determine when the vehicle is within field boundaries and could reasonably be used to determine when it is on a field boundary.)

In regards to claim 24, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 23.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 23, wherein said automatically classify (c) further comprises determining whether the agricultural geospatial data references speed of the equipment within an operating speed range, or within a travel speed range.
However, Shinohara teaches determining the engine working speed, idle speed, work operation speed, as well as the vehicle speed (Col 10 lines 3-11, Fig 4). This is used to determine the current operation of the vehicle. 

The motivation to do so is that, as acknowledged by Shinohara and previously stated, determining with a monitoring device the type of operation performed at each event may provide useful information to the user, whether that be a farmer, client, or agricultural vehicle operator, which can be used to manage the operation of the vehicle over an extended period of time, for example by providing daily job reports, suggesting scheduled maintenance, field use, and diagnostics (Col 21 lines 42-47). 

In regards to claim 25, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 24, 
Matthews, as already modified by Shinohara and O’Neil, does not teach teaches the method of claim 24, wherein said automatically classify (c) further comprises determining a type of work machine and/or implement used to generate the agricultural geospatial data.
However, O’Neil teaches a monitoring system that can identify a work vehicle and the implements available to it ([0016]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the operation state determination step of the farming operation method of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of O’Neil, such that the type of agricultural vehicle and the implement used are identified, and this information is used to help determine the operation state of the vehicle. 


In regards to claim 26, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 25.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 25, further comprising capturing, with an implement sensor disposed on the work machine, the type of work machine and/or implement.
However, O’Neil teaches sensors coupled to the implement or work vehicle that determine the type of implement, type of work vehicle, location, time, and date. This information is used to determine what implements and work vehicles are in use or available ([0016]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the work machine and implement determination step of the farming operation method of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of O’Neil, such that the vehicle and implement are identified by sensors attached to the work vehicle and the implement. 
	The motivation to do so is the same as previously acknowledged by O’Neil, identifying which vehicles and implements are in use or available for use, allows for a priority task list to be determined ([0016]) which allows for more efficient and economic operating. Additionally, sensors are a well-known within the art means of identifying objects. 

In regards to claim 27, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein the agricultural geospatial data further comprises temporal data ([0030] the stored 
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 20, wherein the agricultural geospatial data further comprises agronomic data; monitor/controller data; equipment sensor data; and combinations thereof.
However, Shinohara teaches a system with sensors determining harvest height data, which is a form of agronomic data and a number of different sensors associated with various pieces of equipment (Fig 4). Shinohara also teaches an electronic control device and engine controller that receive and send signals to the power supply system and the battery (Col 6 lines 1-9). This uses a voltage sensor (Fig 4), which is interpreted by the controller. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the farming operation method of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of Shinohara such that the method includes a step collecting data on the harvest height and other agronomic data, implement sensors, and controllers.
The motivation to do so is that, as acknowledged by Shinohara, this information can be provided and exploited by a user to manage operations of the agricultural vehicle. This could allow for a better determination of scheduled maintenance, field use, and other diagnostics (Col 21 lines 42-47). 

In regards to claim 28, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 27, comprising using the location data to provide a travel path of the work machine. ([0019] the auto-guidance system may load a wayline for the vehicle to travel. The wayline may be altered based on speed and location within topographic data.)

In regards to claim 29, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 20, wherein:
the operational events comprise the work machine performing agricultural tasks within field boundaries;
the travel events comprise the work machine moving from one field to another field; the work machine moving from one significant location to another significant location; and combinations thereof;
and
the ancillary events comprise the work machine engaging in operations supportive of the operational events and/or the travel events.
However, Shinohara teaches determining the rotation of a swing motor (Col 10 lines 3-11) and other implement related data (Fig 4) which indicates when an agricultural vehicle is performing a work operation. Shinohara also teaches monitoring vehicle speed (Col 10 lines 3-11) which is used to determine when the vehicle is traveling and not performing work operations. Shinohara suggests traveling operations are for example when transporting passengers or cargo (Col 3 lines 16-23), which would be between multiple significant locations, but it could equally be traveling between fields. Shinohara can also determine when the vehicle is standing by, not moving, essentially placing the vehicle in a prepared operation state (Col 2 59-62). This could be, for example, that the vehicle is in a convenient location, ready to be loaded with cargo. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the farming operation method of Matthews, as already modified by Shinohara and O’Neil, by further incorporating the teachings of Shinohara such that the step 
The motivation to do so is that, as acknowledged by Shinohara, determining the state of the agricultural vehicle among categories of working, traveling, and supporting operations, allows the user to exploit the stored information (Col 21, lines 42-47). One of ordinary skill in the art would have recognized that daily job reports could provide information on when and where more fuel is being used, for example. 

In regards to claim 30, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 29, wherein the operational events are selected from the group consisting of: planting; applications such as spraying or spreading; ([0018]) 
Additionally, Matthews teaches the use of an agricultural vehicle, for example a tractor, combine harvester, or a sprayer, but is silent as to any operation that the agricultural vehicle would not be able to perform ([0018]).
Matthews does not explicitly teach wherein the operational events are selected from the group consisting of: planting; harvesting; tilling; grain or bulk crop carting; grain or bulk crop hauling; baling; seed tending; and preparation work such as swathing, windrowing, conditioning, raking, or tedding.
However, one of ordinary skill in the art would have recognized that these are all common and conventional farming work operations that can be performed by an agricultural vehicle with a common implement attached, and that as Matthews is silent as to what operations cannot be performed, it could reasonably be understood that the agricultural vehicle of Matthews is capable of performing any and all of these processes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the operation determination step of the farming operation method of 
The motivation to do so is that, as these are common farming processes within the art, it would be restrictive not to include them as work operations, which one of ordinary skill in the art would have recognized would inhibit the agricultural vehicle from operating efficiently and economically. 

In regards to claim 31, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 30.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 30, wherein the ancillary events include idling and switching implements.
However, Shinohara teaches the vehicle may be idling in a stand by state (Col 2 59-62). 
Additionally, O’Neil teaches creating a priority list of different tasks to be done by a work vehicle, which may include different work implements ([0016]). This means that the vehicle must perform implement switching operations. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the operation determining step of the farming operation method of Matthews, as already modified by Shinohara and O’Neil, such that supporting events are determined such as idling and switching implements when preparing to perform another operation. 
The motivation to do so is that, as acknowledge by Shinohara, determining the state of the agricultural vehicle such as when the vehicle is standing by, allows the user to exploit the stored information. This allows the user to assess information about the vehicle (Col 21, lines 42-47). Likewise, O’Neil acknowledges changing implements and creating a priority list of farm operations to be 

In regards to claim 32, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, 
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 20, wherein the actionable information is selected from the group consisting of: percentage of time the working machine spent idling during various ones of said geospatial data events; costs per acre associated with various ones of said geospatial data events; correlation of speed of working machine to costs associated with various ones of said geospatial data events; cost savings per acre as a function of speed of the working machine; and combinations thereof.
However, Shinohara teaches determining the duration of when the engine of the agricultural vehicle is idling, traveling, or performing work operations (Col 13 lines 17-23). It would have been reasonable for one of ordinary skill in the art to assess the portion of time spent in an idling state, versus other states. Additionally, Shinohara teaches assessing the amount of remaining fuel (Fig 4) which can be views as a cost associated with various events or a cost savings associated with speed. 
Furthermore, O’Neil teaches associating different completed work assignments with recorded data such as time spent on the assignment, costs incurred, yields, and quality measurements ([0022]). A person having ordinary skill in art would have understood that the time spent on the assignment is directly related to the speed of the vehicle. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the farm operations method of Matthews, as modified by Shinohara and O’Neil, by further incorporating teachings from both Shinohara and O’Neil such that the method 
The motivation to do so is that, as acknowledged by Shinohara, assessing the time idling, along with other information, can be exploited by the user to provide schedules for maintenance, information on the actual use of a field, and part diagnostics (Col 21 lines 42-46). Likewise, O’Neil acknowledges that information, such as costs associated with operations and time spent per operation, can be used to assess operators with better skill levels that have lower operating costs ([0019]), which can then be used to determine the priority tasks ([0016]).

In regards to claim 33, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein the operational data for the work machine from the ECU includes speed, fuel use and engine rpm/load data. ([0046] engine output may be reduced by changing engine RPM, fuel flow rate, and air intake. This is performed to adjust the vehicle speed.)

In regards to claim 34, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein said capture (a) comprises using the GPS receiver to capture GPS coordinates of the boundaries and topographical features of a field as the agricultural work machine traverses the field. ([0028] Topographical database may store topographical data associated with each field. Information may be determined as latitude, longitude, and elevation information. [0030] the database is updated in real time to reflect changes. [0025] the positioning module determines the vehicle’s location using GPS information. Thus, because the GPS determines the current position of the vehicle, and the topographical data is updated, the field boundary coordinates too may be updated based on the GPS, as they are dependent at least in part on the topographical data.)

In regards to claim 35, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein said capture (a) comprises capturing coordinates of the boundaries and topographical features of a field from a map. ([0028] field boundary information may be stored as latitude, longitude, and elevation information accessed from a topographical map or determined by an equation mapping field.)

In regards to claim 36, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20, wherein said capturing (b) further comprises capturing a speed at which the farm implement is traversing the farm. ([0044] a current speed of the agricultural vehicle may be sampled.)

In regards to claim 37, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 20.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 20, wherein said (d) aggregate further comprises placing the plurality of geospatial data events into management categories. 
However, O’Neil teaches determining that a work implement is already coupled to a work vehicle and tailoring the task received by this work vehicle, such that it is assigned a priority task that can be performed more efficiently by that vehicle ([0019]). Additionally, operators are provided information according to their skill sets ([0019]). Converted data may be made available to a farmer on the efficiency and management of a farm ([0026]). Thus, as data is categorized into what is useful for each user, whether that be a vehicle, an operator, or a farmer, for example, which are all based off of geospatial events, the events are placed into management categories. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the farm operations method of Matthews, as already modified by Shinohara and O’Neil, by 
The motivation to do so is that, as acknowledged by O’Neil, this information can be used to more accurately assess profit and loss ([0027]), or to instruct an efficient priority list of tasks to an operator or laborer that can account for a number of factors, such as weather, market prices, and scheduling requirements ([0016])

In regards to claim 38, Matthews, as modified by Shinohara and O’Neil, teaches the method of claim 37.
Matthews, as already modified by Shinohara and O’Neil, does not teach the method of claim 37, further comprising selecting the management categories from the group consisting of: business farm entities or clients, land ownership entities or farms, fields, storage locations, staging areas, equipment, operations, laborers, and combinations thereof. 
However, O’Neil teaches potential people that may receive information based off of the geospatial events such as farmers that own or run the farm ([0026)], operators of vehicles ([0019]), and farm laborers for example transporting hay bales ([0025] lines 20-25). This information may include where hay bales are located on a field and which bales may require more care in transportation ([0025] lines 20-25), which is a form of data categorized to be associated with a field, and the potential implements available for current use ([0016]) which is data categorized to be associated with a staging area as well as equipment operations. One having skill in the art would have recognized that the hay bale information reasonably could also include a storage destination, where the picked up hay bales are to be kept.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the information distribution step of the farming operation method of 
The motivation to do so is that, as acknowledged by O’Neil, this information can be used to analyze and reduce costs by providing this information to the farmer ([0026]) and determine a priority ordered list of tasks to be completed that accounts for various factors ([0016]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diekhans et al. (US 8046139) System and method for controlling an agricultural vehicle following a leading agricultural vehicle that can determine when it is in a turning operation or a working operation. 
Bishel (US 8275506) System and method for determining edge of a field based on crop or grass height. 
Schmidt (US 10194575) System and method for an agricultural vehicle determining the boundary of a potentially irregularly shaped field. 
LaRowe (US 10244675) System and method for mapping different aspects of individual sections of a field using satellite information and performing different operations for each section. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661